DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
The drawings are objected to because there is a typo in the label of storage device 1040 in Figure 22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the added predictor candidates" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “signal” is directed to a signal per se that is mere information in the form of data. 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program product not embodied in a statutory computer readable storage medium recite non-statutory subject matter. Examiner advises the applicant to amend the claim to recite the computer program product is stored in a non-transitory computer readable storage medium in order to overcome the 101 issue. 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0105481 A1 (“Kim”).
Regarding claim 1, Kim discloses a method, comprising: determining, for a sub-block of a video block (e.g. see image divider 110 in Fig. 1, e.g. see at least subblock shown in Fig. 27) being encoded (e.g. see encoding apparatus 100 in Fig. 1) in a picture (e.g. see input image in Fig. 1), a plurality of predictor candidates (e.g. see candidate list for affine merge or affine inter, e.g. see for AF_4 INTER mode, see at least paragraphs [0297]-[0298]; note the rest of the mapping below uses affine inter but the disclosed affine merge mode also meet the limitations but is not mapped for conciseness) from among 
Regarding claim 3, Kim discloses a method, comprising: determining, for a sub-block of a video block (e.g. see at least subblock shown in Fig. 27) being decoded (e.g. see decoding apparatus 200 100 in Fig. 1) in a picture (e.g. see reconstructed image in Fig. 2), a plurality of predictor candidates (e.g. see candidate list for affine merge or affine inter, e.g. see for AF_4 INTER mode, see at least paragraphs [0297]-[0298]; note the rest of the mapping below uses affine inter but the disclosed affine merge mode also meet the limitations but is not mapped for conciseness) from among neighboring sub-blocks (e.g. see neighbor blocks, e.g. see at least Fig. 26, paragraphs [0297]-[0298]) and at least one reference picture (e.g. see reference frame/picture, e.g. see at least paragraphs [0281]-[0282]); selecting a subset of the plurality of predictor candidates (e.g. see when the candidate list is larger than a predetermined number, e.g. 4, the candidates are sorted and only the predetermined number, e.g. 4, are kept, see at least paragraphs [0264], [0297]-[0298]); determining from the subset of predictor candidates, one or more control point motion vectors for the video block (e.g. see control point motion vector, e.g. see at least paragraph [0310]); 2Customer No.: 148682018P00154WOUSperforming affine motion compensation for the sub-block of the video block being decoded using the one or more control point motion vectors (e.g. see motion compensation, e.g. see at least paragraphs [0338]-[0339]); and, decoding the sub-block of the video block (e.g. see decoding apparatus 200 100 in Fig. 1).  

Regarding claim 6, Kim further discloses further comprising encoding at least one index for the added predictor candidates from the set of predictor candidates (e.g. see index, e.g. see at least paragraphs [0268]-[0269]).  
Regarding claim 7, Kim further discloses wherein said selecting a subset of the plurality of predictor candidates comprises replacing inherited affine candidates (e.g. see if the neighbor CUs are coded in affine mode, the spatial inherited affine candidates can be generated, e.g. see at least paragraph [0274]) with virtual candidates (e.g. see the affine candidate list is appended sequentially by extending affine motion from spatial neighbor blocks (extrapolated affine candidates), the combination of motion vectors from spatial neighbor blocks (virtual affine candidates) and HEVC motion vector prediction (MVP) candidates until there are two affine MVPs in the candidate list, e.g. see at least paragraphs [0280], [0282]).  
Regarding claim 8, Kim further discloses wherein the affine motion compensation is performed using at least 3 parameters (e.g. see at least 4-parameter or 6-parameter affine mode, paragraph [0296]).  
Regarding claim 9, Kim further discloses wherein motion vectors located in a first and a last row of said video block are used in an affine model (e.g. see Fig. 23 showing motion vectors V0 and V1 in  a first row, and motion vectors V2 and V3 in a last row; similarly, see Fig. 26).  
Regarding claim 10, Kim further discloses wherein motion vectors located every N pixels of said video block are used in an affine model (e.g. see at least Fig. 23 showing motion vectors located every length of the current block are used).  

Regarding claim 12, Kim discloses a device comprising: an apparatus according to claim 4 ; and at least one of (i) an antenna configured to receive a signal, the signal including the video block, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block, and (iii) a display configured to display an output representative of a video block (e.g. see at least display, e.g. see at least paragraph [0471], [0478]).  
Regarding claim 13, Kim further discloses a non-transitory computer readable medium containing data content generated according to the method of claim 1 for playback using a processor (e.g. see at least DVD, paragraph [0086]).  
Regarding claim 14, Kim further discloses a signal comprising video data generated according to the method of claim 1 for playback using a processor (e.g. see at least bitstream in Fig. 1, paragraph [0086]).  
Regarding claim 15, Kim further discloses a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 1 (e.g. see program, e.g. see at least paragraphs [0482]-[0483]).  
	Regarding claims 2, 4, 16-20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., US 2019/0222834 A1, disclose a variable affine merge candidates
Chen et al., US 2018/0359483 A1, discloses a motion vector prediction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485